           Case 6:17-cv-00448-MC         Document 107       Filed 09/10/19     Page 1 of 7




Jcllnifer J.NIliddleton,OSB#071510
imiddletOnの iusticclaⅥγers.com
Caitlin V.Mitchcll,OSB#123964
cmitchell(Diusticelattγ ers.com
JOHNSON,JOHNSON,LucASぎ          とⅣIIDDLETON,PC
975 0ak Strcet,Suite 1050
Eugene,OR 97401-3124
Phone:541/683‐ 2506
Fax: 541/484-0882

恥■itney Stark,OSB#090350
whlnevの albiesstark.com
Albies&Stark,LLC
210 SW Morrison Strcct,Suitc 400
Portland OR 97204-3189
Phone:503/308-4770
Fax: 503/427‐ 9292

Attomeys for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                    EUGENE DIVIS10N


JENNIFER JOY FREYD,                                                   Case No.6:17¨ CV¨ 00448‐ ⅣIC

                  Plainti亀                                    PLAINTIFF'S MOTION FOR RELIEF
                                                                            FROM」 UDGMENT
                  VS.


UNIVERSITY OF OREGON,Ⅳ IICHAEL
HoSCHILL and HAL SADOFSKY,
                  Defendants.




                                               MOTION

           Pursuant to Local Rule 7- l , counsel for Plaintiff has conferred with Paula Barron and

Nathan Morales, counsel for Defendants. Counsel for Defendants oppose this motion.




1   -   Plaintiff s Motion for Relief from Judgment
             Case 6:17-cv-00448-MC          Document 107           Filed 09/10/19    Page 2 of 7




            Plaintiff moves this Court for relief from judgment based on newly disiovered evidence

contained in a letter and declaration from Dr. Nicholas Allen, one of Plaintiff s four comparators.

Fed. R. Civ. P. 60(bX2); Decl. of Dr. Nicholas Allen fl4, Ex         l. As this timely motion is made
during the pendency of an appeal, Plaintiff respectfully requests that this Court issue an

indicative ruling under Rule 62.1 stating that it would grant the motion if the Court of Appeals

remands for that pulpose. Fed. R. Civ P. 62.1(a)(3). In the altemative, Plaintiff requests that that

the Court defer considering the motion. Fed. R. Civ. P. 62.1(a)(1).

                                    SUPPORTING MEMORANDUM

                                           I.      Introduction
           Plaintiff seeks relief from judgment on grounds of newly discovered evidence. Fed. R.

Civ. P. 60(bX2) (permitting relief from judgment based on newly discovered evidence that, with

reasonable diligence, could not have been discovered in time to move for a new trial).

                              II.     Relevant Facts in Dr. Allen's Letter

           Dr. Nicholas Allen sent a letter to Jennifer Reisch at Equal Rights Advocates, an

advocacy organization, on July 15,2019. Plaintiff s counsel became aware of it and commenced

communication with Dr. Allen. Decl. of Jennifer Middleton fl2. Counsel received the attached

declaration from Dr. Allen, allowing submission of the letter to this Court, on Saturday,

September 8,2019.       Id. atl3.

           Dr. Allen states in his letter that the declaration he previously provided to Defendants,

which described his "current role and duties . . . did not fully reflect [his] views" and that, "[a]s

[he is] one of the male professors whose compensation relative to Dr. Freyd's is cited in the case

as part    of the evidence," he "would like the opportunity to clarifr" his statement. Decl. of Dr.

Nicholas Allen ']f4, Ex    l. Dr. Allen states that "factors   that were emphasized in the University's

case," such as the particular methodology that a professor utilizes, "have nothing to do with


2   -   Plaintiffls Motion for Relief from Judgment
            Case 6:17-cv-00448-MC            Document 107        Filed 09/10/19     Page 3 of 7




academic merit per se," and that "in terms of academic merit Dr. Freyd's achievements are equal

to if not greater than my own." Emphasizing the "excellence" that Dr. Freyd has shown in "all

areas" and the "extraordinary" social impact of her work, he writes that Dr. Freyd "should expect

to earn as much if not more than me in a system where compensation was determined by merit."

rd.

            Dr. Allen further states that the University's system for determining compensation is

"vulnerable to biases, including gender biases that discriminate against female faculty."        Id.ln

light of recent discussions "related to Dr. Freyd's case and the broader issue of pay

discrimination," the "best way to overcome these biases is to have a strong and meaningful

internal . . . system of addressing cases where the extemal market driven system has produced

pay disparities that do not reflect academic merit." (Emphasis in original.) He continues:

            "Although our University has a system of this type, it is poorly funded and is not
            capable of meaningfully addressing the challenges created by the biases
            introduced by the market-based retention offer system. Were a strong internal
            merit-based compensation system to be adopted at our University, I would expect
            Dr. Freyd's case to be a preeminent example . . . of one that should be addressed
            through that mechanism."

rd.

            When Dr. Allen submitted his prior declaration at the request of the Office of General

Counsel, he was "not aware of the extent to which [his] declaration would be used polemically

against Prof. Freyd and her case.        If [he] had known,   [he] would not have provided it." Decl.

Allen fl2.


                                               III.   Argument
            "Newly discovered evidence" for purposes of Rule 60 is evidence that existed when the

judgment was entered but was not known to the party seeking relief. Fed. R. Civ. P. 60(bX2);

Fantasyland Video, Inc. v. County of San Diego,505 F.3d 996, 1005 (9th Cir. 2007). The

3   -   Plaintiff   s   Motion for Relief from Judgment
            Case 6:17-cv-00448-MC         Document 107        Filed 09/10/19     Page 4 of 7




evidence must be such that earlier production would likely have changed the outcome of the

case.    Far Out Productions, Inc. v. Oskar,247 F.3d986,992-93 (9th Cir. 2001); Corex Corp.          v.


United States,638 F.2d     ll9,122 (9th Cir. 1981) (denying relief   based on events that occurred

after the trial and where evidence was not "relevant to the ultimate issue in the case"). Rule 60(b)

is to be "liberally construed to effectuate the general purpose ofseeing that cases are tried on the

merits" and to 'oachieve the just determination of every action." Rodgers v. Watt,722    F   .2d 456,

459 (9th Cir. 1983).

                  A. Dr. Allen's letter
                                      is relevant to the ultimate issues in the case and likely
                      would have changed the outcome.

           Dr. Allen's letter is relevant to a number of ultimate issues that were decided on summary

judgment. It raises genuine issues of fact regarding whether his work is comparable or

substantially equal to Dr. Freyd's work; whether Defendants intentionally discriminated against

Dr. Freyd on the basis of sex; and the existence of a viable alternative to Defendants' retention

raise policy, among others.

           This Court held that Plaintiff and her comparators perform neither comparable work (for

purposes of her claim under ORS 652.220) nor substantially equal work (for pu{poses of her

Equal Pay Act Claim). Freyd v. Univ. of Oregon,384 F. Supp. 3d 1284, 1290-95 (D. Or. 2019).

Had Dr. Allen not provided his prior declaration to Defendants, as he now says he would not

have, Defendants may not have met their burden on summary judgment with respect to him as a

comparator. Now, with this declaration, Dr. Allen creates disputes of fact on the question     of

substantial equality of work through his statement that the job characteristics upon which the

Court relied, such as research methodology, do not meaningfully distinguish one tenured

psychology professor from another. See also 29 C.F.R. $1620.14(c) ("the performance ofjobs on




4   -   Plaintiff s Motion for Relief from Judgment
           Case 6:17-cv-00448-MC         Document 107        Filed 09/10/19       Page 5 of 7




different machines or equipment would not necessarily result in a determination that the work so

performed is unequal").

           Dr. Allen then compares his work to that of Dr. Freyd for purposes of salary

determination, concluding that her achievements are equal to if not greater than his own and that

she "should expect to earn as much     if not more than [he] in a system where compensation        was

determined by merit." The fact that Dr. Allen views his work as comparable to Dr. Freyd for

purposes of determining relative merit and pay supports      a   jury determination that the two

professors perform "comparable work" for purposes of ORS 652.220. Dr. Allen's statements

also show the enormous value that Dr. Freyd has contributed to the University, contrary to the

district court's finding that Dr. Freyd's comparators made contributions of greater value.

           Dr. Allen's letter also creates disputes of fact regarding Defendants' discriminatory

intent, relevant to her claims under Title IX, ORS 659A.030, equal protection, and Title VII. Dr.

Allen's statement that Dr. Freyd "should expect to eam as much if not more than [he]" but          earns

less because the "system for determining compensation" is "vulnerable to . . . gender biases that

discriminate against female faculty" supports an inference of intentional discrimination.

Together with other evidence supporting Dr. Freyd's prima facie case of disparate treatment and

supporting the inference of intentional bias, this additional evidence could have led ajury to find

in Dr. Freyd's favor on her disparate treatment claims.

           Finally, Dr. Allen's statement provides support for Plaintifls argument that an available

altemative practice would have less disparate impact while meeting Defendants' needs. He

suggests a system that is essentially the system that Plaintiff proposed, whereby the University

would address cases where retention raises have produced disparities that do not reflect academic




5   -   Plaintiff s Motion for Relief from Judgment
             Case 6:17-cv-00448-MC           Document 107          Filed 09/10/19     Page 6 of 7




merit. This new evidence supports reconsideration of the district court's determination that Dr.

Freyd presented no evidence of an altemative method.

                   B. The information    contained in Dr. Nick Allen's declaration existed at the
                       time of the hearing on the Motion for Summary Judgment.

            While Dr. Allen's letter was created after summary judgment, the information it contains

regarding Dr. Allen and Dr. Freyd's work, Dr. Freyd's professional accomplishments, the gender

biases inherent in the University's current system for determining compensation, and the

presence of an available altemative, existed and was known to Dr. Allen long before the entry            of
this Court's Opinion and Order. See Kettenbachv. Demoulas,90l F. Srpp. 486,494 (D. Mass.

1995) (recorded conversation was "newly discovered" evidence, even though conversation was

not recorded until after entry ofjudgment, because events that the recording purported to

describe took place before judgment).

                   C. The information could not, with reasonable diligence,          have been
                       discovered in time to move for a new trial.

           New evidence can be a ground for relief from judgment "only if the moving party has

been excusably ignorant of the facts, despite due diligence to leam about them." lJrsini          v.


Menninger Found., 384 F. Supp. 158,162-63 (8.D. CaL1974) (citing United States v. Bransen,

142   F   .2d 232 (9th Cir. 1 944)). Here, Dr.   Allen's letter was not in the possession of Dr. Freyd or

her attorneys at the time the summary judgment order was entered. Plaintiff could not reasonably

have known that Dr. Allen would have provided the information contained in his declaration and

letter; in particular, she could not reasonably have known that, had she educated Dr. Allen on

how his original declaration would likely be used by Defendants in support of their motion, Dr.

Allen would not have provided it. Allen Decl fl2. If an attorney has no reason to seek        a   particular

piece of evidence, her failure to do so will not be treated as lack of diligence . See, e.g., Limon v.

Double Eagle Marine, L.L.C., 771 F. Supp. 2d 672, 676-77 (S.D. Tex. 2011) (in a personal

6   - Plaintiff s Motion for Relief from Judgment
           Case 6:17-cv-00448-MC          Document 107        Filed 09/10/19      Page 7 of 7




injury action brought by passengers against the owner of      a barge.   it was only after summary

judgment that the defendant disclosed information that gave the plaintiffs reason to seek

production of the barge's navigation system); Kettenbach v. Demoulas, 901 F. Supp. 486,496

(D. Mass. 1995) (attorney did not fail to exercise due diligence based on strategic decision not to

call a particular witness at trial).

                                             IV.   Conclusion

           For the foregoing reasons, Plaintiff respectfully requests that this Court issue an order

stating that it would grant this Motion for Relief from Judgment if the Court of Appeals remands

for that purpose. Fed. R. Civ P. 62.1(aX3). In the alternative, Plaintiff requests that that the Court

defer considering the motion. Fed. R. Civ. P.62.1(aXl).



 Dated: September 10, 2019

                                       By:        /s/Jennifer J. Middleton
                                               Jennifer J. Middleton, OSB No.07l5l0
                                              j middleton@j usticelawyers.com
                                               Caitlin Mitchell, OSB No. 123964
                                               cmitchell@j usticelawyers.com
                                               JOHNSON JOHNSON LUCAS & MIDDLETON, PC
                                               975 Oak Street, Suite 1050
                                               Eugene, OR97401-3124
                                               Phone: 541-683-2506
                                               Fax: 54 I -484-0882

                                              ヽLitney Stark,OSB No.090350
                                              whtneyの albicsstark.com.com
                                              210 SWヽ 4orrison St.,Suite 400
                                              Portland,OR 97204
                                              Telephone:(503)384‐ 2070
                                              Fax:(503)894‐ 5022

                                              И″θr″ 黎sゎrP′ α′
                                                            η′雅




7   -   Plaintiff s Motion for Relief from Judgment
